[DO NOT PUBLISH]


                IN THE UNITED STATES COURT OF APPEALS

                         FOR THE ELEVENTH CIRCUIT
                           ________________________                   FILED
                                                             U.S. COURT OF APPEALS
                                 No. 08-13266                  ELEVENTH CIRCUIT
                                                                   JUNE 9, 2009
                             Non-Argument Calendar
                                                                THOMAS K. KAHN
                           ________________________
                                                                     CLERK

                      D. C. Docket No. 03-00032-CR-3-LAC

UNITED STATES OF AMERICA,


                                                                   Plaintiff-Appellee,

                                       versus

KEITH JEROME HARVEY,

                                                              Defendant-Appellant.


                           ________________________

                    Appeal from the United States District Court
                        for the Northern District of Florida
                          _________________________
                                  (June 9, 2009)

Before BLACK, BARKETT and KRAVITCH, Circuit Judges.

PER CURIAM:

      Keith Jerome Harvey, proceeding pro se, appeals the district court’s denial

of his motion for a sentence reduction, filed pursuant to 18 U.S.C. § 3582(c)(2).
       Harvey pleaded guilty to conspiracy to possess with intent to distribute and

two counts of possession with intent to distribute crack cocaine, in violation of 21

U.S.C. §§ 846 and 841, respectively. In determining the sentencing guidelines

range, the probation officer noted that Harvey qualified as a career offender, which

resulted in an offense level of 37 and a guidelines range of 262 to 327 months’

imprisonment. Because the conspiracy conviction carried a statutory mandatory

minimum of life imprisonment, however, the guidelines range became life.

U.S.S.G. § 5G1.1(b). After the government informed the court of Harvey’s

substantial assistance and moved for a reduction in sentence under U.S.S.G.

§ 5K1.1, the court sentenced Harvey to 180 months’ imprisonment. Harvey did

not file a direct appeal.

       Harvey subsequently moved for a reduction in sentence under 18 U.S.C.

§ 3582(c) based on Amendment 706 to the sentencing guidelines, which reduced

base offense levels applicable to crack cocaine offenses. The district court denied

the motion on the ground that the amendment would not change Harvey’s

guideline range due to his status as a career offender. The court further stated that

“under the facts and circumstances of this case 180 months is still the appropriate

sentence.” This appeal followed.

       “We review a district court’s decision whether to reduce a sentence pursuant



                                           2
to 18 U.S.C. § 3582(c)(2), based on a subsequent change in the sentencing

guidelines, for abuse of discretion. However, where the issue presented involves a

legal interpretation, our review is de novo." United States v. Williams, 549 F.3d

1337, 1338-39 (11th Cir. 2008)(quotations and citations removed).

      Under § 3582(c)(2), a district court may reduce the sentence of a defendant

who was sentenced to a term of imprisonment based on a sentencing range that has

subsequently been lowered by the Sentencing Commission. 18 U.S.C.

§ 3582(c)(2). Where a defendant was sentenced as a career offender and not based

on the amount of drugs involved, his sentence is not “based on a sentencing range

that has subsequently been lowered.” Moore, 541 F.3d at 1327-28.

      Moreover, where a statutory mandatory minimum sentence becomes the

defendant’s guideline range, any changes to the guideline range associated with the

original offense do not affect that defendant’s guideline range. Williams, 549 F.3d

at 1339-40. Accordingly, even where the defendant benefitted from a § 5K1.1

motion and ultimately received a sentence below the guideline range for his

original cocaine offense, Amendment 706 does not entitled the defendant to § 3582

relief. Id. at 1340-42.

      Although Harvey acknowledges on appeal that his argument is foreclosed by

United States v. Moore, 541 F.3d 1323 (11th Cir. 2008), cert. denied, McFadden v.



                                         3
United States, 129 S.Ct. 965 (2009), and cert. denied, United States v. Moore, 129

S.Ct. 1601 (2009), he contends that Moore was wrongly decided because this court

misinterpreted § 3582’s use of the terms “sentencing range” and “applicable

category of offense committed.” We disagree and are bound by decisions of our

prior panels unless or until such decision is overruled by this court sitting en banc

or by the Supreme Court. United States v. Steele, 147 F.3d 1316, 1317-18 (11th

Cir. 1998).

      Here, Harvey’ guidelines range was determined by the statutory mandatory

minimum. Therefore, Amendment 706 had no effect on his guideline range, and

did not entitle him to relief under § 3582. Accordingly, Harvey’s arguments are

foreclosed by this court’s decisions in Moore and Williams.1

      AFFIRMED.




      1
          To the extent Harvey’s brief constitutes a petition for hearing en banc, it is denied.

                                                  4